Citation Nr: 0612618	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  03-34 810A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts

THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent 
for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to December 
1969. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2002 rating decision of the Togus, Maine, 
Department of Veterans Affairs (VA) Regional Office (RO) - 
which, in relevant part, granted service connection for PTSD 
and assigned a 30 percent rating for it retroactively 
effective from May 31, 2002.  The veteran appealed for a 
higher initial rating.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  To support his claim, the veteran testified at a 
hearing in December 2003 before a local 
Decision Review Officer (DRO) at the RO.  A transcript of 
that proceeding is of record.  And later in December 2003, 
the RO increased the rating for his PTSD to 50 percent with 
an even earlier effective date of April 19, 2002.  He 
continued to appeal, requesting an even higher rating.  See 
AB v. Brown, 6 Vet. App. 35 (1993).

In March 2004, the RO denied an additional claim for a TDIU.

The RO in Boston, Massachusetts, now has jurisdiction over 
this case, and that office forwarded the appeal to the Board.

Because the evidence must be further developed, this appeal 
is being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.




REMAND

The RO certified this appeal to the Board only on the issue 
of whether the veteran is entitled to a higher rating for his 
PTSD.  See the RO's appeal certification worksheet, signed 
and dated on April 29, 2004.

In a June 2004 statement (so after the RO's March 2004 
decision denying a TDIU), Dr. W.D.G., a VA staff clinical 
psychologist in Bedford, indicated he believed 
"[the veteran's] level of dysfunction, secondary to PTSD is 
commensurate with, at least, a rating of 70% service 
connected.  Additionally, [said this VA psychologist], it is 
my professional opinion that he is totally unemployable and 
should be rated as 100% based on unemployability."  The RO 
received this additional statement by way of the veteran's 
representative.  Neither he nor the veteran waived the right 
to have this additional evidence initially considered by the 
RO.  See 38 C.F.R. § 20.1304(c) (2005).  And aside from 
suggesting the veteran may be entitled to a rating even 
higher than 70 percent for his PTSD, the psychologist's 
statement suggest the veteran also may be entitled to a TDIU.  
So since it was submitted by the veteran's representative, 
well within the one year allowed for timely appealing the 
RO's March 2004 decision denying a TDIU, it is tantamount to 
a notice of disagreement (NOD) with that decision.  See 
38 C.F.R. § 20.201 (2005).  See also Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. 
App. 1 (2001).

Since the veteran has submitted a timely NOD to initiate an 
appeal of the decision by the RO denying his claim for a 
TDIU, but the RO has not provided him a statement of the case 
(SOC) in response concerning this claim, the appropriate 
disposition is to remand this claim to the RO for this 
purpose, rather than merely referring it there.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).



Even aside from the jurisdiction-conferring NOD, the Board 
has jurisdiction to consider the veteran's possible 
entitlement to a TDIU in this appealed claim for a higher 
rating for his PTSD when the TDIU issue is raised by 
assertion or is reasonably indicated by the evidence, 
regardless of whether the RO has expressly addressed this 
additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  
See also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. 
Derwinski, 1 Vet. App. 324 (1991).  The question of TDIU 
entitlement may be considered a component of an appealed 
increased rating claim only if the TDIU claim is based solely 
on the disability or disabilities that are the subject of the 
increased rating claim.  VAOPGCPREC 6-96.  Here, this is 
indeed the situation as evidenced by the VA psychologist's 
statement.

And since the disposition of the TDIU claim, in turn, could 
potentially impact the disposition of the claim for a higher 
rating for the PTSD, and vice versa, the claim for a TDIU 
must be developed and readjudicated by the RO 
before further adjudicating the claim for a higher rating for 
the PTSD.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final decision on 
one issue cannot be rendered until a decision on the other 
issue has been rendered).  This also avoids piecemeal 
adjudication of the claims with common parameters.  See 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

The Board also observes that the veteran was last afforded a 
VA psychiatric examination in August 2002, over 31/2 years ago.  
So he should be reexamined to determine the current severity 
of his PTSD - including the extent it may adversely affect 
his ability to work.  See, e.g., Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (the Court determined the Board should 
have ordered contemporaneous examination of the veteran 
because a 23-month old exam was too remote in time to 
adequately support the decision in an appeal for an increased 
rating); see also Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where the record does not adequately reveal current 
state of claimant's disability, fulfillment of the statutory 
duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence which adequately addresses the level of impairment 
of the disability since the previous examination).

The Board also sees that the evidence of record includes a 
notice of award from the Social Security Administration (SSA) 
indicating the veteran was determined to be disabled as of 
March 11, 2002, and was entitled to monthly disability 
benefits beginning in September 2002.  But the records from 
the SSA have not been requested for consideration.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (the duty to 
assist includes obtaining records from the SSA and giving 
appropriate consideration and weight to such evidence in 
determining whether VA should award disability compensation 
benefits).

Furthermore, on March 3, 2006, during the pendency of this 
appeal, the U.S. Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  The Court indicated that 
in cases, as here, involving claims for higher initial 
ratings (Fenderson situations), proper VCAA notice includes 
advising the veteran that an effective date will be assigned 
in the event a higher rating is granted.  The VCAA notice 
also must include an explanation of the type of evidence that 
is needed to establish an effective date.  The veteran has 
not received this required notice.

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), which includes an 
explanation of the information 
or evidence needed to establish an 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 
02-1506 (U.S. Vet. App. Mar. 3, 2006).  
The letter should also include written 
notice of the evidence, if any, he is 
expected to provide in support of his 
claim of entitlement to a TDIU, and the 
evidence, if any, the RO will obtain 
for him.  Also advise him that he 
should submit any relevant evidence in 
his possession concerning this claim.

As well, the letter should also ask the 
veteran to provide the names, addresses, 
and approximate dates of treatment of any 
health care providers, VA and/or private, 
who have treated him for PTSD since the 
August 2002 VA examination.  (Note:  
Already of record is the June 2004 
statement from the veteran's treating 
psychologist, Dr. W.D.G who is a staff 
clinical psychologist at the VA Medical 
Center (VAMC) in Bedford, so this request 
for additional evidence is not meant to 
include from this doctor - unless there 
are additional records and/or statements 
this doctor would like to submit.)  After 
securing any necessary authorization (VA 
Form 21-4142), request copies of all 
indicated records that have not been 
previously obtained and associate them 
with the file.

Also, if the veteran has additional 
information that he would like to 
submit, to supplement his June 2003 
application for a TDIU (VA Form 21-
8940), then he should be requested to 
do so.

2.  Obtain the veteran's SSA records, 
including copies of any medical records 
used to decide his claim, hearing 
transcripts, etc.



3.  Schedule the veteran for a VA 
psychiatric examination to determine 
the current severity of his service-
connected PTSD.  The claims file should 
be made available to and reviewed by 
the examiner for the veteran's 
pertinent medical history, to 
facilitate making this determination.  
This includes, especially, the June 
2004 statement from Dr. W.D.G., the VA 
staff clinical psychologist at the VAMC 
in Bedford.  The current compensation 
examiner should identify all of the 
symptoms or manifestations of the 
veteran's PTSD.  The examiner should 
also comment on the severity of 
symptoms and the impact of PTSD 
symptomatology upon the veteran's daily 
functioning.  As well, the examiner 
must assign a global assessment of 
functioning (GAF) score and explain 
what the score means.  An opinion also 
is needed indicating whether the 
service-connected PTSD prevents the 
veteran from obtaining or maintaining 
substantially gainful employment.

4.  Then readjudicate the veteran's 
claims of entitlement to a higher 
rating for his PTSD and for a TDIU in 
light of any additional evidence 
obtained.  If these claims are not 
granted to his satisfaction, send him 
and his representative a statement of 
the case (SOC) concerning the TDIU 
claim and a supplemental SOC (SSOC) 
concerning the claim for a higher 
rating for the PTSD.  Give them time to 
respond, including to perfect an appeal 
of the TDIU claim by filing a timely 
substantive appeal (VA Form 9 or 
equivalent statement) before returning 
the case to the Board for further 
appellate consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure the veteran is afforded due process of law.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate disposition warranted.  No action is required by 
the veteran until contacted.  He has the right to submit 
additional evidence and argument concerning the claims the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





